                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 PETER CURLEY,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §
 v.                                               §         Civil Action No. 3:18-cv-00954-M
                                                  §
 TRADITION SENIOR LIVING L.P.,                    §
                                                  §
       Defendant.                                 §
                                                  §


                           MEMORANDUM OPINION AND ORDER

         In this age and disability discrimination case, Plaintiff Peter Curley claims that he was

illegally fired because of his age and an alleged disability. Defendant moves for summary

judgment on Plaintiff’s Age Discrimination in Employment Act (“ADEA”) and Americans with

Disabilities Act (“ADA”) claims. The Court finds that summary judgment should be granted for

Defendant.

      I. Background

             A. Factual Background

         In June 2014, Plaintiff was hired as the Executive Chef at a senior living facility. [ECF

No. 20-1 at App.17–19; App.62]. Non-party Tradition Management, LLC was responsible for

management of the senior living facility, and is a subsidiary of Defendant Tradition Senior

Living, LP (“TSL”). [Id. at App.113]. The “Employee Acknowledgement” form, signed by

Plaintiff at his hiring, identifies Tradition Management as his “Worksite Employer,” and Offsite

HR, LLC as his “alternative employer for Worker’s Compensation benefits.” [Id. at App.59;

App.62]. The “Team Member Handbook” that Plaintiff received states: “You are an employee

of Tradition Management, LLC, a Texas limited liability company, and a subsidiary of Tradition
Senior Living, LP.” [Id. at App.68]. Plaintiff was 65 years old when he was hired. [Id. at

App.17; App.20].

        Plaintiff was employed at the senior living facility until he was fired on June 23, 2017.

[Id. at App.181]. Plaintiff received written performance reviews in August 2014 and July 2015.

[Id. at App.169–71; App.172–74]. These reviews were generally positive, but noted that

Plaintiff needed to improve his performance of certain administrative aspects of his job, such as

producing accurate menus, correctly coding items for invoices, and fostering good relationships

with team members. [Id. at App.169–70; App.172–174].

        In March 2017, Tradition Management hired a new Food and Beverage Director, Robin

Murphy, who became Plaintiff’s supervisor. [Id. at App.178]. Murphy declares that he initially

noted that Plaintiff performed the culinary aspects of his job well and that he was well liked by

the residents of the facility. [Id. at App.179]. However, Murphy also declares that he later

determined that Plaintiff’s performance of the administrative functions of his job was lacking.

[Id.]. On May 17, 2017, Murphy met with Plaintiff to discuss these shortcomings. [Id.]. The

content of the discussion was memorialized in an “Employee Warning Notice.” [Id. at App.

183].

        The Warning Notice noted that Plaintiff had not produced a new series of “seasonal

menus” as directed, was not properly coding invoices, was not controlling overtime or making

required edits to team members’ time sheets, and was generally failing to provide strong

leadership of the kitchen staff. [Id.]. At their meeting, Murphy informed Plaintiff that he would

be fired if he did not correct these deficiencies. [Id. at App.180].

        Also in May 2017, Plaintiff developed knee pain, caused by arthritis, which caused him

to walk with a limp. [Id. at App.25–26]. Plaintiff did not use a cane or walker, but wore a knee

brace at times. [Id.]. Plaintiff testified that his knee condition did not prevent him from


                                                 -2-
performing his job, and that it does not now prevent him from performing his new job as a

restaurant chef. [Id. at App.28–29]. Murphy acknowledged that he noticed Plaintiff’s limp and

inquired about it. [Id. at App.181]. Plaintiff responded that he was “fine” and suffering from

“wear and tear.” [Id.; see also id. at App.29]. Murphy testified that he did not believe Plaintiff’s

limp impacted Plaintiff’s work in any way. [Id. at App.181–82]. Jonathan Pearlman, the

manager of Tradition Management and the Founder and CEO of TSL, who eventually fired

Plaintiff, testified that he was not aware that Plaintiff walked with a limp. [Id. at App.112;

App.116; ECF No. 26 at Resp. Appx.51]. Plaintiff, however, presented evidence that Pearlman

was present when Plaintiff was limping. [ECF No. 26 at Resp.Appx.43].

       Murphy continued to monitor Plaintiff’s performance, but, in Murphy’s estimation, it did

not improve. [ECF No. 20-3 at App.181]. Plaintiff concedes that he did not produce the new

“seasonal menus” that Murphy requested. [Id. at App.44–45]. Murphy recommended to

Pearlman that Plaintiff be terminated. [Id. at App.115–16; App.181]. Pearlman accepted the

recommendation and Plaintiff was terminated on June 23, 2017, at the age of 67. [Id. at App.36,

App.181]. Plaintiff was offered a severance agreement which noted that it was “made and

entered into by and between [TSL] and [Plaintiff].” [ECF No. 26 at Resp. App.44]. Plaintiff

declined to sign the severance agreement. [ECF No. 20-1 at App.181].

            B. Procedural History

       Plaintiff initially sued Defendant in state court, alleging violations of the Texas Labor

Code. See Curley v. Tradition Senior Living LP, No. DC-17-09309 (44th Dist. Ct. Dallas

County, Tex. July 29, 2017). Plaintiff nonsuited that action without prejudice on February 19,

2018. Id.

       Plaintiff filed this action on April 16, 2018. [ECF No. 1]. He brings claims for violations

of the ADA and ADEA, and for a declaratory judgment prohibiting Defendant from engaging in


                                                 -3-
unlawful employment practices and ordering that Plaintiff be reinstated with back pay. [ECF

No. 1 at 3–4]. Defendant moved for summary judgment and the Court held a hearing on the

Motion on April 16, 2019. [ECF No. 33].

   II. Legal Standard

       Under Federal Rule of Civil Procedure 56, summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual issue is material “if its resolution

could affect the outcome of the action.” Weeks Marine, Inc. v. Fireman’s Fund Ins. Co., 340

F.3d 233, 235 (5th Cir. 2003). A factual dispute is “‘genuine,’ if the evidence is such that a

reasonable [trier of fact] could return a verdict for the non-moving party.” Crowe v. Henry, 115

F.3d 294, 296 (5th Cir. 1997). The Court is required to view all facts and draw all reasonable

inferences in the light most favorable to the non-moving party and to resolve all disputed factual

controversies in favor of the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986); Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005).

   III. Analysis

       The Court first notes that, given the record, doubt exists as to whether Defendant TSL

qualifies as an employer subject to liability under either the ADA and ADEA and whether TSL

was, in fact, Plaintiff’s employer. However, even assuming that TSL is properly subject to

liability and was Plaintiff’s employer, the record evidence establishes that Defendant is

nevertheless entitled to summary judgment on all of Plaintiff’s claims.

           A. ADA and ADEA Claims: Pretext

       Summary judgment is proper on Plaintiff’s ADA and ADEA claims because Defendant

has established a legitimate nondiscriminatory reason for terminating Plaintiff, and the evidence

submitted by Plaintiff is insufficient to support a pretext claim. Under the Supreme Court’s


                                                -4-
decision in McDonnell Douglas, a plaintiff must first establish a prima facie case of

discrimination. Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 474 (5th Cir. 2015). Once

the plaintiff establishes a prima facie case, the burden shifts to the defendant to articulate a

legitimate, nondiscriminatory reason for the termination. Id. Then, under the ADA, “the burden

shifts back to the plaintiff to establish that the defendant’s reason either is pretext for

discrimination or is only one of the reasons for its conduct and another motivating factor is the

plaintiff’s protected characteristic.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.

2007). Similarly, under the ADEA, the employee must prove by a preponderance of the

evidence that the legitimate reasons offered by the defendant were not its true reasons, but were a

pretext for discrimination. Goudeau, 793 F.3d at 474.

        Defendant presents evidence of Plaintiff’s failure to adequately perform the

administrative functions of his job. These shortcomings include: (1) failure to timely prepare

new menus, (2) promising to pay raises to employees without authority to do so, (3) failure to

properly lead his team, (4) failure to properly manage food and labor budgets, (5) failure to

perform necessary edits to employee time records, and (6) failure to apply necessary accounting

codes to invoices. [ECF No. 20-3 at App.180]. Evidence of these shortcomings, provided by

Murphy’s declaration and the Employee Warning Notice given to Plaintiff in 2017, is further

corroborated by Plaintiff’s July 2015 performance review, which notes many of the same

administrative weaknesses. [Id. at App.172–74]. Pearlman also testifies that in 2014, Plaintiff’s

then supervisor also recommended that he be fired due to his administrative shortcomings. [Id.

at App.116]. Plaintiff concedes that he never produced the new menus requested by Murphy at

the May 17, 2017 meeting. [Id. at App.44–45].

        Because Defendant has offered a legitimate nondiscriminatory reason for Plaintiff’s

termination, Plaintiff bears the burden of showing that this reason was pretextual. Goudeau, 793


                                                  -5-
F.3d at 474; McCoy, 492 F.3d at 556. In an attempt to meet this burden, Plaintiff makes

unsupported assertions that Defendant did not want a chef with a limp and that he was fired

because of his age. [ECF No. 20-1 at App.37; ECF No. 26 at Resp. App.3]. Plaintiff also

presented the declaration of Debra Brown, who declared her belief that Plaintiff was fired

because of his age and his limp. [ECF No. 26 at Resp.Appx.80–81]. Brown also declared that

TSL had no intent to fully change the menu, despite using the failure to produce new menus as a

reason for terminating Plaintiff. [Id. at Resp.Appx.79]. Finally, Plaintiff presented the

Declaration of Gregory True, which the Court struck from the evidence on Defendant’s motion

because True was not timely disclosed as a witness and Plaintiff did not show good cause for this

failure.

           “To demonstrate pretext, the plaintiff must do more than ‘cast doubt on whether [the

employer] had just cause for its decision’; he or she must ‘show that a reasonable factfinder

could conclude that [the employer’s] reason is unworthy of credence.’” Moore v. Eli Lily & Co.,

990 F.2d 812, 815–16 (5th Cir. 1993). The evidence offered by Plaintiff is insufficient to carry

this burden. The unsupported assertions of Plaintiff and Brown, which allege that Plaintiff was

fired because of his age and his limp, are not evidence of pretext. And Brown’s assertion that

TSL did not intend to implement a fully revised menu does not rebut the evidence that Plaintiff

was tasked with drafting proposed revised menus and, undisputedly, failed to do so. Plaintiff has

failed to show that Defendant’s reasons for his firing are pretextual and summary judgment is

therefore proper on both his ADA and ADEA claims.

              B. ADA Claim: Plaintiff’s Alleged Disability

           Defendant is also entitled to summary judgment on Plaintiff’s ADA claim because the

record evidence establishes, as a matter of law, that Plaintiff was not legally disabled under the

ADA. The ADA defines a disability as either (1) a physical or mental impairment that


                                                  -6-
substantially limits one or more of the major life activities, (2) a record of such an impairment, or

(3) being regarded as having such an impairment. 42 U.S.C. § 12102(2). The Fifth Circuit has

held that the fact that a plaintiff “walks with a limp and moves at a significantly slower pace than

the average person” “does not rise to the level of substantial impairment as required by the ADA

. . . .” Talk v. Delta Airlines, Inc., 165 F.3d 1021, 1025 (5th Cir. 1999). Plaintiff’s limp does not

qualify as a substantially limiting impairment.

       Further, there is no evidence that Defendant regarded Plaintiff as having a substantial

impairment. Plaintiff offers evidence that Murphy noticed his limp and inquired about it. [ECF

No. 20-1 at App.181]. Plaintiff also presented evidence that Pearlman was present when

Plaintiff was limping. [ECF No. 26 at Resp.Appx.43]. Pearlman testified, to the contrary, that

he was not aware that Plaintiff walked with a limp. [Id. at App.116]. Even if Murphy and

Pearlman were aware of the limp, however, this is not sufficient, by itself, to show that they

regarded him as having an impairment that substantially limited a major life function. Miles-

Hickman v. David Powers Homes, Inc., 589 F. Supp. 2d 849, 865 (S.D. Tex. 2008) (“[T]o be

‘regarded as’ disabled,” a plaintiff cannot simply rely on an employer’s knowledge of an

employee’s physical condition.”).

       Plaintiff’s evidence that TSL regarded him as having a disability that substantially limited

a major life function is his testimony that Murphy “suggested . . . the he should sit in [his] office

from 7 [A.M.] and leave work around 3 [P.M.] because of his limp.” [ECF No. 26 at

Resp.Appx.42]. Even if such a suggestion was made, however, it is not evidence that Murphy

regarded Plaintiff’s limp as substantially impairing a major life activity because it does not show

that Murphy believed that Plaintiff could not walk, could not work, or could not perform some

other major life function. Harville v. Texas A&M Univ., 833 F. Supp. 2d 645, 660 (S.D. Tex.

2011) (“Under the ADA, a plaintiff is ‘regarded as’ disabled if she has ‘a physical or mental


                                                  -7-
impairment that does not substantially limit major life activities, but she is treated as such by an

employer.’” (quoting McInnic v. Alamo Cmty. Coll. Dist., 207 F.3d 276, 281 (5th Cir. 2000)).

       Instead, all of the other evidence suggests that Plaintiff’s employer did not regard him as

having such an impairment. Murphy testified that he did not perceive the limp as impacting

Plaintiff’s work. [Id. at App.181–82]. And Plaintiff responded to Murphy’s inquiries about the

limp by emphasizing that he was “fine” and suffering only from “wear and tear.” [Id.; see also

id. at App.29]. Plaintiff concedes that the limp did not prevent him from performing his job at

TSL. [Id. at App.29]. And, further, Plaintiff’s declarant Debra Brown emphasizes that Plaintiff,

in spite of his limp, “worked incessant long hours in an understaffed kitchen.” [ECF No. 26 at

Resp.Appx.80]. The Court concludes that Plaintiff cannot show that this employer regarded him

as having an impairment that substantially limited a major life activity.

       Because Plaintiff cannot show the existence of a substantial impairment, or that his

employer regarded him as having such an impairment, Plaintiff cannot prove that he was

disabled under the ADA and summary judgment is proper.

           C. Hostile Work Environment Claim

       The Court also grants summary judgment on Plaintiff’s hostile work environment claim.

A plaintiff may bring a hostile work environment claim under the ADEA. Dediol v. Best

Chevrolet, Inc., 655 F.3d 435, 441 (5th Cir. 2011). This claim requires establishing that (1) the

plaintiff was over 40, (2) the plaintiff was subjected to harassment, either through words or

actions, based on age, (3) the nature of the harassment was such that it created an objectively

intimidating, hostile, or offensive work environment, and (4) there exists some basis for liability

on the part of the employer. Id.

       To show the existence of an objectively hostile work environment, Plaintiff suggests that

he was burdened by long hours, that the kitchen layout was dangerous, and that another cook


                                                 -8-
would brandish knives in the kitchen while making racially-charged comments. [ECF No. 25 at

12–14]. These things, however, cannot support Plaintiff’s ADEA hostile work environment

claim because they are not related to Plaintiff’s age. See, e.g., Gonzalez v. Wells Fargo Bank,

N.A., 733 Fed. App’x 795, 798 (5th Cir. 2018) (“[Plaintiff] failed to offer any evidence that

[increased supervisor scrutiny] was connected to her age.”).

       Plaintiff’s evidence of age-related harassment is only that a sous chef told other

employees that Plaintiff “was too old for [his] job and that [the sous chef] was going to get

[Plaintiff’s] job.” [ECF No. 20-1 at App.39]. These comments cannot support Plaintiff’s claim

of the existence of an objectively hostile work environment. “[O]ccasional age-based comments,

discourtesy, rudeness, or isolated incidents (unless extremely serious) are not discriminatory

changes in the terms and conditions of a worker’s employment.” Reed v. Neopost USA, Inc., 701

F.3d 434, 443 (5th Cir. 2012). The sous chef was reprimanded for his behavior, and Plaintiff

participated in this reprimand. [ECF No. 20-1 at App. 39–40]. On these facts, it cannot be said

that Plaintiff’s work environment was “permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently pervasive to alter the conditions of the victim’s employment.” Id.

Therefore, Defendant is also entitled to summary judgment on Plaintiff’s hostile work

environment claim.

   IV. Conclusion

       For the reasons stated above and on the record at the hearing, Defendant’s Motion for

Summary Judgment [ECF No. 18] is GRANTED. Pursuant to Federal Rule of Civil Procedure

58, a final judgment that Plaintiff take nothing on his claims against Defendant will issue

separately.




                                                 -9-
SO ORDERED.

June 6, 2019.

                       _________________________________
                       BARBARA M. G. LYNN
                       CHIEF JUDGE




                -10-
